NO. 12-14-00270-CR

                           IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

MELANIE ROSE ARNOLD,                             §       APPEAL FROM THE 145TH
APPELLANT

V.                                               §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §       NACOGDOCHES COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       Melanie Rose Arnold appeals her convictions for possession of a controlled substance and
possession of marijuana.      Appellant’s counsel filed a brief in compliance with Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                           BACKGROUND
       Appellant was charged by indictment with possession of a controlled substance and
possession of marijuana. She pleaded “guilty” and was placed on eight years and five years of
deferred adjudication community supervision, respectively. Later, the State filed a motion to
proceed with adjudication, alleging that Appellant had violated the terms of her community
supervision. Appellant pleaded true to the second allegation and not true to the rest. The trial court
found the first and second allegations to be true, adjudicated Appellant’s guilt, and assessed her
punishment at imprisonment for eight years and two years, respectively. This appeal followed.


                         ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel claims that this appeal is without merit. Appellant’s counsel further
relates that she has conducted a careful, painstaking, and repeated examination of the record in this
case and found no sound legal reason for reversal. In compliance with High v. State, 573 S.W.2d
807, 812 (Tex. Crim. App. 1978), Appellant’s brief presents a chronological summation of the
procedural history of the case, and contains a professional evaluation of the record demonstrating
why there are no arguable grounds to be advanced.1 We have considered counsel’s brief and
conducted our own independent review of the record. Id. at 811. We have found no reversible
error.
Conclusion
         As required by Anders and Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.
1991), Appellant’s counsel has moved for leave to withdraw. See also In re Schulman, 252
S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding).                          We carried the motion for
consideration with the merits. Having done so, we agree with Appellant’s counsel that the appeal
is wholly frivolous. Accordingly, we grant counsel’s motion for leave to withdraw and affirm the
judgment of the trial court.
         Appellant’s counsel has a duty to, within five days of the date of this opinion, send a copy
of the opinion and judgment to Appellant and advise her of her right to file a petition for
discretionary review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should
Appellant wish to seek review of this case by the Texas Court of Criminal Appeals, she must either
retain an attorney to file a petition for discretionary review on her behalf or she must file a pro se
petition for discretionary review. Any petition for discretionary review must be filed within thirty
days from the date of this court’s judgment or the date the last timely motion for rehearing was
overruled by this court. See TEX. R. APP. P. 68.2(a). Any petition for discretionary review must be
filed with the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3(a). Any petition for
discretionary review should comply with the requirements of Rule 68.4 of the Texas Rules of
Appellate Procedure. See In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered June 24, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                              (DO NOT PUBLISH)

         1
           Counsel for Appellant has certified that she provided Appellant with a copy of this brief. Appellant was
given time to file her own brief in this cause. The time for filing such a brief has expired, and we have not received a
pro se brief.


                                                              2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                              JUNE 24, 2015


                                          NO. 12-14-00270-CR


                                    MELANIE ROSE ARNOLD,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                 Appeal from the 145th District Court
                      of Nacogdoches County, Texas (Tr.Ct.No. F1219309)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                        By per curiam opinion.
                        Panel consisted of Worthen, C.J., Hoyle, J. and J., Neeley.